J-S77026-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
         v.                                    :
                                               :
                                               :
WILLIAM ANTHONY REEVES                         :
                                               :
                Appellant                      :   No. 971 MDA 2017

                 Appeal from the PCRA Order May 31, 2017
    In the Court of Common Pleas of Dauphin County Criminal Division at
                      No(s): CP-22-CR-0003698-2012


BEFORE:       BENDER, P.J.E., LAZARUS, J., and STEVENS*, P.J.E.

MEMORANDUM BY LAZARUS, J.:                           FILED FEBRUARY 02, 2018

       William Anthony Reeves appeals from the order, entered in the Court of

Common Pleas of Dauphin County, dismissing his petition for collateral relief

filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§

9541-9546. After careful review, we affirm.

       On September 17, 2013, following a non-jury trial, the trial court

convicted Reeves of use/possession of drug paraphernalia, possession with

intent to manufacture or deliver (“PWID”), and violation of the Uniform

Firearms Act (“VUFA”).1 The same day, the trial court sentenced Reeves to

an aggregate term of 7 to 14 years’ imprisonment. This court affirmed Reeves’



____________________________________________


135 P.S. § 780-113(a)(30), 35 P.S. § 780-113(a)(32) and 18 Pa.C.S.A. §
6105(a)(1), respectively.


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S77026-17



judgment of sentence on February 11, 2015, and our Supreme Court denied

Reeves’ petition for allowance of appeal.2

       Reeves filed a timely PCRA petition, his first, and on November 5, 2015,

appointed counsel filed a supplemental petition on Reeves’ behalf. On January

20, 2016, Reeves was resentenced to an aggregate term of 1-2 years’

imprisonment after the PCRA court determined his mandatory minimum

sentence was improper under Alleyne v. United States, 133 S. Ct. 2151

(2013). On September 14, 2016, the trial court issued an additional order

modifying Reeves’ new sentence, stating, “[Reeves] is granted time credit

from February 17, 2012 through July 30, 2012.” Originally, the trial court

mistakenly awarded Reeves time credit from July 30, 2012 through January

2016, or approximately 4 years; however, that credit was duplicative. The

trial court based its resentence of 1-2 years’ imprisonment on the fact that

pursuant to Alleyne, it should have originally sentenced Reeves to 5-10 years’

imprisonment, not 7-12 years’ imprisonment, and Reeves had already served

four years’ imprisonment.

       On December 8, 2016, Reeves, through appointed counsel, filed the

instant PCRA petition, his second.3 On May 4, 2017, the PCRA court dismissed
____________________________________________


2 Our Supreme Court denied Reeves’ petition for allowance of appeal on
January 15, 2015; this Court affirmed Reeves’ initial judgment of sentence on
February 11, 2015.

3 The trial court resentenced Reeves on January 20, 2016; however, Reeves
did not appeal his judgment of sentence. Thus, his second PCRA petition was
timely, as he filed it within one year of his judgment of sentence becoming
final. 42 Pa.C.S.A. § 9545.

                                           -2-
J-S77026-17



Reeves’ petition, finding no genuine issue concerning any material fact

existed. This timely appeal follows. Both Reeves and the PCRA court have

complied with Pa.R.A.P. 1925. On appeal, Reeves claims that his sentence is

illegal because the trial court did not grant proper credit for time served, and

his sentence violates 42 Pa.C.S.A. § 5505. These arguments are meritless.

      When reviewing an order dismissing a PCRA petition, we examine

whether the record supports the determination of the PCRA court and is free

of legal error. Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super.

2014). “Great deference is granted to the findings of the PCRA court, and

these findings will not be disturbed unless they have no support in the certified

record.”   Commonwealth v. Carter, 21 A3d 680, 682 (Pa. Super. 2011)

(citation omitted).

      Instantly, Reeves argues that the trial court’s modification order was

issued improperly under section 5505. Section 5505 states:

      Except as otherwise provided or prescribed by law, a court upon
      notice to the parties may modify or rescind any order within 30
      days after its entry, notwithstanding the prior termination of any
      term of court, if no appeal from such order has been taken or
      allowed.

42 Pa.C.S.A. § 5505. Under certain circumstances, the time bar to the trial

court’s power to alter a sentencing order may be excused.

      Generally, once the thirty-day period is over, the trial court loses
      the power to alter its orders. A trial court may, however, act
      outside its thirty-day window to correct a patent or obvious
      mistake in a sentence, or in case of fraud or another
      circumstance so grave or compelling as to constitute
      extraordinary cause.


                                      -3-
J-S77026-17



Commonwealth v. LeBar, 860 A.2d 1105, 1111 (Pa. Super. 2004)

(quotations, brackets and citations omitted) (emphasis added).

      Instantly, the trial court modified its sentencing order on January 20,

2016, now sentencing Reeves to one to two years’ imprisonment for PWID.

This sentence reflected the original sentence for PWID, following the PCRA

grant of post-collateral relief pursuant to Alleyne, supra of five to ten years’

imprisonment, minus four years’ time served (February 17, 2012 to January

20, 2016).    The modified sentencing order further stated “[the trial court]

grant[s] credit from February 17, 2012, to [January 20, 2016] toward this

sentence; however, this shall run consecutive to any state sentence the

defendant was previously serving.” Sentencing Order, 1/20/16, at 1. The

modified sentencing order reflected a shorter sentence for PWID (one to two

years’ imprisonment) while also inadvertently granting him time served that

was already reflected in Reeves’ PWID sentence; thus, the amount of time

served was duplicative. Accordingly, the trial court issued a subsequent order,

dated September 14, 2017, modifying Reeves’ sentence as follows: “[Reeves]

is granted time credit from February 17, 2012 through July 30, 2012. Time

credit awarded from July 30, through January 20, 2016 shall be removed[,]

as it would result in defendant receiving duplicate credit.” Sentencing Order,

9/14/16, at 1.

      The trial court’s order modifying Reeves’ sentence was issued

approximately eight months after his resentence, and therefore, the trial court

could not modify Reeves’ sentence absent patent or obvious error, fraud or

                                     -4-
J-S77026-17



other grave circumstances. Lebar, supra; 42 Pa.C.S.A. § 5505. However,

the duplicate award of four years’ time served was, in fact, a patent and

obvious error. The trial court, therefore, did not violate section 5505 when it

corrected Reeves’ sentence by the order dated September 14, 2016. Le Bar,

supra.

      The trial court ultimately granted Reeves proper credit for time served,

and its order modifying the January 20, 2016 modified sentencing order was

legal pursuant to section 5505. Therefore, Reeves’ claims are meritless.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/2/18




                                     -5-